      Case 1:17-cv-08181-VSB-DCF Document 213 Filed 06/11/19 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------------------------- x
 DALIA GENGER,                                                                    :
                                     Plaintiff,                                   :
                            v.                                                    : Index No. 1:17cv8181
                                                                                  :
 SAGI GENGER,                                                                     :
                                     Defendant/Third-Party Plaintiff,             :
                            v.                                                    :
                                                                                  :
 ORLY GENGER,                                                                     :
                                      Third-Party Defendant.                      :
                                                                                  :
 -------------------------------------------------------------------------------- x




                          DECLARATION OF JOHN DELLAPORTAS

        JOHN DELLAPORTAS pursuant to 28 U.S.C. § 1746(2), declares as follows:

        1.      I am a member of the law firm of Kelley Drye & Warren LLP and am duly admitted

to the Courts of New York State. I represent defendant/third-party plaintiff and judgment creditor

Sagi Genger (“Sagi”) in the above-entitled action. I respectfully submit this declaration in support

of Sagi’s motion for an Order: (a) pursuant to CPLR 5225(b) and 5227, and Fed. R. Civ. P. 69,

compelling garnishees/transferees Michael Bowen, Arie Genger and Tedco, Inc. (together with its

control persons and intermediaries) to turn over to the U.S. Marshal all promissory notes and funds

in which third-party defendant and judgment debtor Orly Genger has an interest sufficient to

satisfy Sagi’s judgment; (b) pursuant to DCL 273, 273-a, 275, 276 and 278, rescinding all

fraudulent conveyances associated therewith; and (c) pursuant to DCL 276-a, awarding Sagi his

reasonable attorney’s fees and disbursements.

        2.      Annexed hereto as Exhibit A is a true and correct copy of the June 16, 2013

Settlement Agreement executed by Orly Genger and other parties.
     Case 1:17-cv-08181-VSB-DCF Document 213 Filed 06/11/19 Page 2 of 4



       3.     Annexed hereto as Exhibit B is a true and correct copy of Orly Genger’s Post-

Judgment Interrogatory Answers.

       4.     Annexed hereto as Exhibit C is a true and correct copy of a January 8, 2019 hearing

held in this case before Magistrate Judge Freeman.

       5.     Annexed hereto as Exhibit D is a true and correct copy of a transcript of the October

23, 2018 deposition of David Broser.

       6.     Annexed hereto as Exhibit E is a true and correct copy of a transcript of the May 1,

2019 deposition of David Broser.

       7.     Annexed hereto as Exhibit F is a true and correct copy of an October 2019 email

exchange between Yoav Griver and me.

       8.     Annexed hereto as Exhibit G is a true and correct copy of a Deed of Trust recorded

on September 28, 2018.

       9.     Annexed hereto as Exhibit H is a true and correct copy of a transcript of the October

5, 2018 deposition of Michael Bowen.

       10.    Annexed hereto as Exhibit I is a true and correct copy of a Third Party Complaint

filed in the case of Genger v. Genger, Index No. 651089/2010 (N.Y. Cnty. Sup. Ct.).

       11.    Annexed hereto as Exhibit J are true and correct copies of UCC liens filed by Arie

Genger.

       12.    Annexed hereto as Exhibit K are true and correct copies of UCC liens filed by Eric

Herschmann.

       13.    Annexed hereto as Exhibit L is a true and correct copy of a Notice of Appearance

filed in the case of Genger v. Genger, Index No. 651089/2010 (N.Y. Cnty. Sup. Ct.).

       14.    Annexed hereto as Exhibit M is a true and correct copy of an excerpt from the trial

transcript in the case of Genger v. Genger, Index No. 100697/2008 (N.Y. Cnty. Sup. Ct.).

                                               -2-
      Case 1:17-cv-08181-VSB-DCF Document 213 Filed 06/11/19 Page 3 of 4



       15.      Annexed hereto as Exhibit N is a true and correct copy of a transcript of the October

16, 2018 deposition of Mark Hirsch.

       16.      Annexed hereto as Exhibit O is a true and correct copy of a transcript of the May

14, 2019 deposition of Lance Harris.

       17.      Annexed hereto as Exhibit P are true and correct copies of highlighted, redacted

excerpts from various financial accounts of Orly Genger.

       18.      Annexed hereto as Exhibit Q are true and correct copies of publicly recorded

documents concerning Everything Important LLC.

       19.      Annexed hereto as Exhibit R is a true and correct copy of a June 16, 2013 email

from William Wachtel.

       20.      Annexed hereto as Exhibit S is a true and correct copy of a June 15, 2013 email

from William Wachtel.

       21.      Annexed hereto as Exhibit T is a true and correct copy of a Secured Promissory

Note for the benefit of Arie Genger.

       22.      Annexed hereto as Exhibit U is a true and correct copy of a Secured Promissory

Note for the benefit of Eric Herschmann.

       23.      Annexed hereto as Exhibit V is a true and correct copy of a March 1, 2017

Agreement among Orly Genger and various other parties.

       24.      Annexed hereto as Exhibit W is a true and correct copy of a Ledger produced by

David Broser.

       25.      Annexed hereto as Exhibit X is a true and correct copy of a transcript of a March

7, 2019 deposition of Orly Genger.

       26.      Annexed hereto as Exhibit Y is a true and correct copy of various financial accounts

reflecting the disposition of the $17.3 million in settlement proceeds.

                                                 -3-
      Case 1:17-cv-08181-VSB-DCF Document 213 Filed 06/11/19 Page 4 of 4



       27.     Annexed hereto as Exhibit Z is a true and correct copy of the Premarital Agreement

between Orly Genger and Eric Herschmann, in the redacted form in which it was produced.

       28.     Annexed hereto as Exhibit AA is a true and correct copy of what was represented

to be the metadata for Exhibit T.

       29.     Annexed hereto as Exhibit BB is a true and correct copy of what was represented

to be the metadata for, inter alia, Exhibit U.

       30.     Annexed hereto as Exhibit CC are true and correct copies of emails exchanged

between Arie Genger and William Fischer in 2015.

       31.     Annexed hereto as Exhibit DD is a true and correct copy of a transcript of the May

2, 2019 deposition of William Fischer.

       32.     Annexed hereto as Exhibit EE is a true and correct copy of a transcript of the April

3, 2019 deposition of Arie Genger.

       I hereby declare under penalty of perjury that the foregoing is true and correct.

Dated: New York, New York
       June 11, 2019




                                                 _______________________________
                                                        JOHN DELLAPORTAS




                                                  -4-
